Exhibit 99.1 Frontier Communications 3 High Ridge Park Stamford, CT 06905 www.frontier.com Frontier Communications Corporation Declares Third-Quarter Dividend STAMFORD, Conn., July 25, 2012 – Frontier Communications Corporation (NASDAQ: FTR) announced today that its Board of Directors has declared a regular quarterly cash dividend payment of $0.10 per share of common stock, payable on September 28, 2012 to holders of record of common stock at the close of business on September 7, 2012. About Frontier Communications Frontier Communications Corporation (NASDAQ: FTR) offers voice, broadband, satellite video, wireless Internet data access, data security solutions, bundled offerings, specialized bundles for residential customers, small businesses and home offices and advanced business communications for medium and large businesses in 27 states.Frontier’s approximately 15,500 employees are based entirely in the United States.More information is available at www.frontier.com and www.frontier.com/ir. INVESTOR CONTACT: MEDIA CONTACT: Gregory Lundberg Brigid Smith Assistant Treasurer, Investor Relations AVP, Corp. Comm. (203) 614-5044 (203) 614-5042 greg.lundberg@ftr.com brigid.smith@ftr.com ###
